Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Toya (JP 5-185936) in view of Tamaizumi (US 9,718,492).
In re claim 1, Toya discloses a control device for a power steering device including a steering mechanism configured to steer a turning wheel (4) accompanied with a steering operation of a steering wheel (3) and a power-driven motor (12) configured to apply a steering force to the steering mechanism, the control device for the power steering device comprising; a turning angle signal receiving portion (see [0012]) configured to receive a turning angle signal (from steering angle detector 18) that is a signal indicating a turning angle of the turning wheel; a steering torque signal receiving portion (see [0012]) configured to receive a steering torque signal (from steering torque detector 9) that is a signal indicating a steering torque of the steering mechanism; a stopper angle setting portion (see [0020]-[0027]) configured to set a stopper angle that is an angle set in a range of the turning angle from a stroke end on .

Allowable Subject Matter
Claims 2-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the stopper angle setting portion sets a position offset by a predetermined amount from the stroke end on the one side in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering devices of interest. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R STABLEY/Examiner, Art Unit 3611           


/TONY H WINNER/Primary Examiner, Art Unit 3611